Rkade, J.
A continuous line, whether of one road, or of several, and connecting- lines, are not one and the same thing. We have instances of both in this case. The receipt given at Boston for the piano, undertakes to transport it to New York city over two railroads and one steamboat line. This is an instance of a continuous line composed of several. Their liabilities as among themselves, depend upon their agreement, with which the plaintiff has nothing to do. Their liabilities to him are those of common carriers. But this is not important in this case; as, for aught that appears, all that was undertaken by that receipt has been performed — the safe delivery of the piano at New York city. So, that receipt has but little to do with this action.
From New York to Greensboro’ there seems to be no continuous line in the sense just noticed; but only connecting lines in the sense, that where one ends another begins. They are separate and distinct from each other, except that, to save the shipper the necessity of having a receiving and forwarding agent at the end of each line, one line delivers to another ; and the delivering line takes from the receiving line a receipt. The receipt specifies the condition of the article, as “ in good order,” “ in bad order.” If the contents and condition are unknown, liability may be guarded against by a stipulation, or by an examination. It is important that these precautions should be observed, because by them the shipper will be able to know and prove on which line an injury has accrued. And *544only in this way can the shipper know, unless he accompany the article all the way. And it is negligence in a receiving line not to take these precautions. And, failing to take them, the receiving line is presumed to have received the article in good order. If this were not so, then shippers would be at the mercy of the carriers,
Apply these principles to this case: The piano was shipped in good order at Boston; passing over several lines, it came to the defendant’s hands in good order, as is to be presumed, the burden being upon him, and he not having shown the 'contrary, and he delivered it in bad order. Laughlin v. Chicago & N. W. R. R. Co., 28 Wisconsin, 204.
There is error.
Per Curiam. Venire de novo.